Citation Nr: 0702821	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-22 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for hepatitis C; and determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for hepatitis B.

The veteran testified before the undersigned Veterans Law 
Judge during an August 2006 Travel Board hearing.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The medical evidence shows the veteran has not been 
clinically diagnosed with hepatitis C.

2.  The RO denied the veteran's claim of service connection 
for hepatitis B in a March 1994 rating decision.  In February 
1998, the veteran withdrew his substantive appeal of that 
decision, and the March 1994 decision became final.

4.  Evidence received since the March 1994 rating decision 
bears directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The medical evidence shows the veteran has not been 
clinically diagnosed with hepatitis B.

CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).

2.  The March 1994 decision denying service connection for 
hepatitis B is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.202, 20.204, 20.302, 20.1103 
(2006).

3.  Evidence received since the March 1994 rating action is 
new and material; and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

4.  Hepatitis B was not incurred in or aggravated by active 
duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claims were received in June 
2001.  In correspondence dated in September 2005, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  Thereafter, the claim for 
hepatitis C was readjudicated on a de novo basis, and a 
Supplemental Statement of the Case issued in October 2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Clearly, from submissions by and on behalf 
of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of the 
September 2005 letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed VCAA notice requirements as they applied to 
requests to reopen claims based on new and material evidence.  
In that decision, the Court held that VA must notify a 
claimant of the evidence and information necessary to reopen 
the claim; and of the evidence and information necessary to 
establish entitlement to the underlying claim.  Because of 
the favorable disposition regarding the submission of new and 
material evidence in this case, any failure on the part of VA 
to comply with the duty to assist and the duty to notify 
provisions under applicable law and regulations is harmless 
error. 

Moreover, all pertinent development has been undertaken and 
all available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
satisfied that VA has assisted the veteran in the development 
of his claims in accordance with applicable laws and 
regulations.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received this notice 
in August 2006.  

As indicated above, there has been substantial compliance 
with all pertinent VA law and regulations, and where it has 
not, the error has been harmless.  Therefore to move forward 
with these claims would not cause any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection (Hepatitis C)

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service (or during any applicable 
presumptive period) is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2006).

In statements and personal hearing testimony the veteran 
asserted that he contracted the hepatitis C virus during 
service, possibly as a result of surgery or in his duties as 
a firefighter.  The Board has considered the veteran's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993). 

The veteran's service medical records are negative for 
treatment or a clinical diagnosis of hepatitis C.  An April 
1973 service record reflects that the veteran reported he had 
been rejected by the Red Cross several weeks earlier because 
of possible hepatitis.  Subsequent clinical tests revealed 
the veteran in fact did not have hepatitis.  The service 
medical records do not reflect that the veteran received any 
blood transfusions during his reported ankle surgery in 
November 1974.  Moreover, the December 1974 surgical report 
reflects that the veteran's blood tests were within normal 
limits at that time.

Post-service VA medical records also show no treatment for, 
or a clinical diagnosis of hepatitis C.  While some of these 
records indicate that the veteran had hepatitis C by history, 
the Board observes that these findings are not supported by 
clinical evidence and were based solely upon the 
unsubstantiated medical history as provided by the veteran.  
For these reasons, the findings hold very little probative 
value.  

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995). See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

The Board notes that the only medical opinion of record, 
supported by clinical evidence, is of a VA examiner who 
evaluated the veteran in July 2001.  The examiner determined 
the veteran did not have hepatitis C based on his review of 
the May 2001 clinical laboratory report included in the 
claims folder.  The report indicated that the veteran had an 
abnormal hepatitis profile, but was negative for hepatitis A 
and hepatitis C antibodies.  The Board finds this is a 
competent medical opinion.  There is no other competent 
medical opinion of record to contradict these laboratory 
findings or demonstrate that the veteran does in fact have 
hepatitis C.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Thus, in the absence of proof that the veteran 
has a disability manifested as hepatitis C (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for hepatitis C 
have not been met.  Although the veteran may sincerely 
believe he has hepatitis C and that it was incurred through 
his military service, he is not competent to offer an opinion 
on such matters which require a medical diagnosis by a 
competent medical professional.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, in the absence of proof that the 
veteran actually has hepatitis C, there can be no valid claim 
for service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. at 
55-57 (1990).


New and Material Evidence to Reopen Claim (Hepatitis B)

The RO denied service connection for hepatitis B in March 
1994 rating decision, to which the veteran filed a timely 
notice of disagreement (NOD) and substantive appeal.  In 
February 1998, the veteran withdrew his substantive appeal, 
which in effect withdrew his NOD.  38 C.F.R. §§ 20.204.  The 
veteran did not file a new, timely NOD, and as a result the 
March 1994 decision became final.  See 38 C.F.R. §§ 20.202, 
20.204, 20.302, 20.1103 (2006).  In March 2002, the RO denied 
a request to reopen a claim of service connection for 
hepatitis B.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

The last final disallowance of the appellant's claim of 
service connection for hepatitis B was in March 1994.  The 
veteran's claim was denied in the March 1994 RO decision 
because the evidence did not show the veteran to have a 
clinical diagnosis of hepatitis B.  Any new evidence must 
therefore bear directly and substantially upon whether the 
veteran has been clinically diagnosed with hepatitis B.  

At the time of the last final disallowance, the evidence of 
record consisted of the veteran's service medical records, 
results from a December 1993 VA examination, VA outpatient 
medical treatment records, and a transcript of testimony from 
an October 1996 RO hearing.  

Since the March 1994 decision, the evidence includes 
additional personal testimony, a copy of the veteran's May 
2001 hepatitis profile, a July 2001 VA examination and VA 
outpatient treatment records dated from July 2001 to July 
2006.

The veteran's recent testimony that he incurred hepatitis B 
during military service is cumulative and redundant of 
previous contentions considered by the RO in March 1994.  
Therefore, his testimony is not new.  See Bostain v. West, 11 
Vet. App. 124 (1998) (Lay hearing testimony which is 
cumulative of previous contentions which were considered by 
the decisionmaker at the time of the prior final disallowance 
of the claim is not new evidence).  Even assuming his 
testimony was new, as lay testimony, it is not competent to 
establish, and therefore not probative of, a medical nexus 
between any findings of hepatitis B and the veteran's 
military service.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992). 

In contrast however, the veteran's May 2001 hepatitis profile 
and the report of the July 2001 VA examination are both new 
and material evidence.  The hepatitis profile report shows 
that the veteran's lab results were positive for surface 
antigens for hepatitis B antibodies and positive for the 
corps antibodies for hepatitis B.  Likewise, the July 2001 
examination interprets the May 2001 lab findings and 
specifically discusses whether the veteran has hepatitis B.  
These objective clinical findings bear directly and 
substantially upon the matter under consideration- whether or 
not the veteran has a clinical diagnosis of hepatitis B.  
Thus, the findings contained within these reports are so 
significant that they must be considered to fairly decide the 
merits of this claim.  The Board finds that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for hepatitis B has been presented and thus the 
claim is reopened.  


Service connection (Hepatitis B)

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The veteran was generally 
notified of the requirements of VCAA in correspondence dated 
in September 2005.  The Board finds that this letter 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been provided an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding, available evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.

In addition, the veteran received notice of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), in August 2006.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  


Analysis

In order to prevail on the issue of service connection 
requires a claimant show: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

After a careful review of the pertinent evidence, the Board 
finds service connection is not warranted in this instance 
because there is no medical evidence of a current disability.  
Specifically, it has not been shown that the veteran 
currently has a clinical diagnosis of hepatitis B.

The veteran's service medical records reflect that in April 
1973 he informed medical personnel of an unsuccessful attempt 
to donate blood to the Red Cross a few weeks prior, and that 
he had been informed he had hepatitis.  However, follow-up 
clinical tests showed no sign of hepatitis B and an 
additional evaluation of his genito-urinary system in October 
1973 was also normal.  The separation examination was 
negative for hepatitis B.  

The veteran underwent a VA examination in December 1993 where 
his reported history of rejected blood donations in 1975 and 
1980 (due to suspected hepatitis) was noted.  The examiner 
indicated the veteran had no clinical history of hepatitis, 
but the final diagnosis was "history of positive blood test 
for hepatitis B and elevated CPK and ALT."  

The Board has also reviewed VA outpatient treatment records 
dating from August 1995 to April 1996 and July 2001 to July 
2006.  A 2001 liver biopsy revealed no findings of hepatitis 
B.  While a few of the records reflect findings of 
"hepatitis by history," they do not show evidence of 
clinical findings of hepatitis B.  These entries appear to 
have been based solely on the veteran's self-reported 
history, without further clinical tests.  As these findings 
are not supported by clinical evidence and were based solely 
upon the unsubstantiated medical history as provided by the 
veteran, they hold very little probative value.  A medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995). See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993). 

Competent medical evidence has been obtained in this case, by 
way of a July 2001 VA examination.  During this examination, 
the veteran denied blood transfusions, overseas travel, 
tattoos, cocaine inhalation or intravenous drug use.  It was 
noted that he had worked as aviation fire and rescue worker 
during service.  The examiner reviewed the veteran's May 2001 
hepatitis profile, which had yielded abnormal.  The examiner 
explained that based on the hepatitis profile, the veteran 
was negative for hepatitis A antibodies, negative for 
hepatitis C antibodies, but positive for surface antigen of 
hepatitis B, with a quantity of 9.2 (near immunity, which is 
10); and positive for the corps antibody to hepatitis B.  The 
examiner further noted that a VA gastroenterologist had 
previously performed a hepatitis B DNA qualitative study 
which revealed a level of less than 0.05 which is normal.  In 
addition, the polymerized chain reaction for hepatitis B and 
the hepatitis B-E antigen were both negative.  The examiner 
also noted that the veteran has normal liver enzymes, 
albumin, and alkaline phosphates.  Based on these findings, 
he concluded that the veteran did not have hepatitis B.

The Board notes that Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Based on the medical evidence 
in this case, it is clear that the veteran does not have 
hepatitis B.  In the absence of the claimed disability of 
hepatitis B, there is no basis on which to award service 
connection for hepatitis B.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 
(1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER


Service connection for hepatitis C is denied.



Evidence received since the March 1994 decision is new and 
material and the claims is reopened.  Service connection for 
hepatitis B is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


